Citation Nr: 0709480	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a dental condition 
resulting in the loss of all teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1941 to September 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
2006, a Travel Board hearing was held before the undersigned; 
a transcript of this hearing is of record.  In January 2006, 
the Board granted a motion to advance the case on the Board's 
docket due to the veteran's advanced age. This case was 
before the Board in August 2006 when it was remanded for 
additional development.

The RO was advised in the August 2006 remand that the veteran 
has raised the issue of entitlement to reimbursement of 
private dental expenses.  The record does not reflect a RO 
response to this claim.  Therefore, this matter is once again 
referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  An unappealed December 1998 rating decision denied 
service connection for a dental condition resulting in the 
loss of all teeth on the basis that it was not shown that the 
veteran lost all his teeth because of an injury that occurred 
or a disease that was incurred during his military service.

2.  Evidence received since the December 1998 rating decision 
includes evidence that is neither cumulative to, or redundant 
of, the evidence previously of record and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran is not shown to have a dental condition 
resulting in the loss of all teeth that is related to active 
service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim seeking service connection for a dental condition 
resulting in the loss of all teeth may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2006).

2.  Service connection for a dental condition resulting in 
the loss of all teeth is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a dental condition, the Board notes that the 
veteran was given notice regarding the definition of new and 
material evidence (see September 2006 letter) and what 
information was necessary to reopen his claim for service 
connection for a dental condition as is required by Kent v 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that, 
inasmuch as the determination below constitutes a full grant 
of that portion of the claim, any error in notice content or 
timing on that aspect of the appeal is harmless.  With 
respect to the underlying claim for service connection for a 
dental condition, the veteran was provided content-complying 
notice by letter in September 2006.  The September 2006 
letter explained the evidence necessary to substantiate the 
claim, the evidence VA was responsible for providing, and the 
evidence the appellant was responsible for providing.  
Moreover, the September 2006 letter specifically advised the 
veteran to submit any pertinent evidence in his possession.  
See page 2.  The veteran has had ample opportunity to 
respond.  The veteran was also advised of the criteria 
governing disability ratings and effective dates of awards.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The claim was thereafter readjudicated.  See 
December 2006 SSOC.  

Regarding the duty to assist, all appropriate development to 
obtain the veteran's service medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained.  The Board is satisfied that 
evidentiary development is complete; VA's duties to notify 
and assist are met.  The appellant is not prejudiced by the 
Board's proceeding with appellate review of the merits of the 
claim at this time.  

II.  Legal Criteria and Analysis

Generally, a claim which has been denied by an unappealed RO 
decision may not thereafter be reopened and allowed based on 
the same record.  38 U.S.C.A. § 7105(c).  However, under 38 
U.S.C.A. § 5108, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal (i.e., gum) disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  Teeth 
extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days 
or more of active service for treatment purposes.  38 C.F.R. 
§ 3.381(f).  

By an unappealed rating decision in December 1998, the RO 
denied service connection for a dental condition resulting in 
the loss of all teeth on the basis that it was not shown that 
the veteran lost all his teeth because of an injury that 
occurred or a disease that was incurred during his military 
service.  Evidence considered at that time included: A 
September 1998 statement from the veteran that when he was 
stationed in the Aleutian Islands for two years, he was 
advised that he would eventually lose all his teeth because 
there was no calcium in the water; service medical records 
dated from 1941 to 1945, which note no complaints or findings 
related to a lack of calcium in the water or a loss of teeth; 
statements from Drs. D., U., and C., which note that that the 
veteran's teeth were nonsalvagable and therefore extraction 
was recommended and the veteran was fitted for dentures; and 
a statement from the veteran's friend J.P., who also served 
in the Aleutian Islands and who stated that the drinking 
water there "was not the best" and required him to have 
dental work done.

Evidence received since the December 1998 rating decision 
includes a January 2006 statement from Dr. D..  This 
statement is identical to the one considered by the RO in 
1998, except that an addendum had been added.  In the 
addendum, Dr. D. stated that the veteran told him that "his 
diet while serving in the Aleutian Islands for two years 
consisted of sweets (cakes, candy, etc.) and a low quality of 
good drinking water."  Dr. Detz opined that a "poor 
nutritional diet consisting of too many sweets and water 
without fluoride will contribute to decalcification, caries 
and periodontal tissue breakdown.  This eventually leads to a 
loss of dentition over the years, and a vital part in [the 
veteran's] present poor oral condition."

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Moreover, for the purpose of 
reopening the claim Dr. D.'s statement is presumed credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  (For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to be presumed.)  Because this evidence is 
competent evidence of the presence of a dental condition that 
was incurred in service, it is so significant that it must be 
considered to fairly consider the merits of the veteran's 
claim.  Accordingly, new and material evidence has been 
received, and the claim may be, and is, reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now adjudicate the merits of the 
underlying service connection claim.  Upon reopening, the 
presumption that the additional evidence is credible without 
regard to other evidence of record no longer applies.

The veteran contends that poor nutrition and a lack of 
calcium in the water during his two years of service in the 
Aleutian Islands caused his dental problems.  Further, the 
January 2006 statement from Dr. D. supports this assertion.  
However, the Board notes that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The Board notes that the 
private dentist did not have access to the veteran's dental 
history via the claims folder.

Furthermore, the medical evidence does not reflect that the 
veteran lost any teeth because of poor nutrition and a lack 
of calcium in the water during his two years of service in 
the Aleutian Islands from 1943 to 1944.  A January 1941 
entrance examination notes that the veteran was missing tooth 
R-14 upon entrance into service.  Service medical records 
show that the veteran was seen for routine dental treatment 
in September 1941.  At that time, abscess periapical R-14 and 
caries L-4 were noted.  A May 1945 report of dental survey 
notes that the veteran had the following restorable carious 
teeth: R-1, R-13, R-15, L-2, L-5 and L-13.

The first evidence of post-service dental treatment to remove 
teeth appears to be many years following separation from 
service.  In a January 1995 statement, Dr. U. noted that the 
veteran was fitted for a lower denture in the spring of 1974.  
In a November 1996 statement, Dr. C. indicated that all of 
the veteran's remaining teeth were removed earlier that 
month.  Full upper and lower dentures were recommended.  A 
prolonged lapse of time between service separation and the 
earliest documentation of current disability (lost teeth), as 
here, is a factor for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, the Board has considered the 
veteran's own statements; however, as a layperson he is not 
competent to opine on a medical matter, such as nexus between 
current dental disability and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   In any case, 
the claims file contains medical evidence that the missing 
teeth in the veteran's mouth are replaceable.  There is no 
evidence refuting that conclusion.  As set out above, 
replaceable missing teeth and periodontal disease do not 
constitute disabling conditions for which service connection 
may be granted for compensation purposes.  38 C.F.R. § 3.381.

For these reasons, the Board finds that the veteran's dental 
condition was not incurred during his active service.  
Therefore, the claim must be denied.
ORDER

The appeal to reopen the claim seeking service connection for 
a dental condition resulting in the loss of all teeth is 
granted; however, service connection for a dental condition 
resulting in the loss of all teeth is denied on de novo 
review. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


